McDONALD, Presiding Judge.
The offense is rape; the punishment, 10 years confinement in the penitentiary.
At the time of the offense, the prosecu-trix, Mrs. Elida Velasquez, was a married woman IS years old. On October 17, 1964, she had visited her sister in Bexar County, Texas, and she left her sister’s house about midnight. As she was walking alone about one block from her sister’s house, she saw appellant and a companion standing beside a car with the doors open. She had never before seen either man. As she walked in another direction, going home, the pair got into the car and drove up beside her. Appellant’s companion held his hand over the prosecutrix’s mouth, placed a straight razor at her throat, and said, “You better get in the car or else I am going to cut you up.” Appellant remained in the car during this transaction.
The prosecutrix testified that she was placed between appellant and his companion in the front seat, and that her head was pushed down so that she could not see where they were going. While appellant’s companion drove, appellant fondled the prosecutrix. After driving for approximately 30 minutes, during which the assailants did very little talking, the car stopped in a deserted spot on a dirt road, where appellant forcibly removed the prose-cutrix’s clothes and forced her into the back seat, taking the razor with him. She struggled with appellant and cried, but no one came to her aid. The prosecutrix further testified that, without her consent, appellant completed two acts of intercourse with her and the other man completed three acts of intercourse with her.
Deputy Sheriff Daniel G. Alonzo testified that he was on patrol in Bexar County on the night of October 17-18, 1964, and that he came upon an automobile occupied by appellant, another man, and the prosecutrix; that both men were drunk, and that the prosecutrix was sober. He further stated that while searching the two assailants, a straight razor was found on the ground near appellant’s feet. This razor was identified by the prosecutrix as “like that one” used to induce her to get in the car, and later to submit to appellant and his companion. In the automobile, the deputy found five cases of beer and eleven packages of smoking tobacco. He further testified that, within a few minutes after his arrival at the scene, the prosecutrix related to him the events set out above.
Dr. Ruben Santos, Deputy Medical Examiner of Bexar County, testified that he examined the prosecutrix on October 18, 1964, and that the contents of her vagina demonstrated a large amount of spermatozoa.
We find the evidence sufficient to sustain the jury’s verdict.
There were no objections to the court’s charge and no special instructions were requested.
There are four formal bills of exception brought forth by appellant. No*891tice of appeal was given on May 7, 1965, and the bills of exception were filed on September 8, 1965. These bills of exception, filed 124 days after notice of appeal was given, are not before this court for review. Article 760d, Vernon’s Ann. C.C.P.; Preble v. State, Tex.Cr.App., 374 S.W.2d 444. The record reflects that an extension of time for filing bills of exception was granted appellant. There is no statutory provision authorizing such an extension. Fowler v. State, 171 Tex.Cr.R. 600, 352 S.W.2d 838. We do observe, however, that no reversible error is reflected in any of these bills.
An examination of appellant’s informal bills of exception reveals that they are without merit.
The judgment is affirmed.